Citation Nr: 1825934	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  17-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to service connection for diabetes mellitus type II (DM), to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for a disability manifested by tingling and numbness of the bilateral lower extremities, claimed as secondary to DM.


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent

ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1960 to October 1964.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a bilateral eye disorder and for a disability manifested by tingling and numbness of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service in Vietnam is not confirmed, and thus exposure to herbicide agents cannot be presumed.

2.  The evidence does not show that the Veteran's DM was incurred in or resulted from active duty service, to include as secondary to in-service herbicide agent exposure; or manifested within one year from separation of service.

3.  The evidence does not show that the Veteran's CAD was incurred in or resulted from active duty service, to include as secondary to in-service herbicide agent exposure; or manifested within one year from separation of service.

4.  The evidence does not show that the Veteran's hypothyroidism was incurred in or resulted from active duty service; or manifested within one year from separation of service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for DM are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for CAD are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria to establish service connection for a thyroid disorder are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria to establish secondary service connection for a disability manifested by tingling and numbness of the bilateral lower extremities are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Disabilities which are proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

Pertinent here, DM, cardiovascular disease and endocrinopathies, such as hypothyroidism, are considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as DM, cardiovascular disease or endocrinopathies, becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA has established a presumption of herbicide agent exposure applicable to veterans who served in the Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Certain diseases, such as DM and ischemic heart disease including CAD, are deemed associated with herbicide agent exposure under VA law and shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Service on a deep-water vessel off the shores of Vietnam is generally not considered service in the Republic of Vietnam for purposes of 38 C.F.R. § 3.307(a)(6).  VAOPGCPREC 27-97.  Veterans who served in deep-water naval vessels off the coast of Vietnam during the Vietnam War are referred to as "Blue Water Navy Veterans," and there is no presumption of exposure to herbicides for such claimants.  See Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 26, 2012).  It is reiterated that service in the waters offshore Vietnam is only qualifying service if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C. § 7104(c) (2012); 38 C.F.R. § 14.507 (2017).

Since issuance of the above-cited General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Although "inland waterways" are not defined in VA regulations, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, IV.ii.1.H.2.a., d.  Service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  See VBA Manual M21-1, IV.ii.2.C.3.m.  Open water ports, such as Da Nang, Cam Ranh Bay, and Vung Tu, are considered extensions of ocean waters and not inland waterways.  Id.

In Gray v. McDonald, 27 Vet. App. 313 (2015), VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) was found to be arbitrary and capricious insofar as it designates Da Nang Harbor as offshore waters rather than an inland waterway without providing a principled reason for that designation.

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  VBA Manual M21-1, IV.ii.1.H.2.a.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.a.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts

The Veteran's Enlisted Performance Record reflects that he was aboard the USS Valley Forge in 1962 to 1964.  He was transferred from the USS Valley Forge in October 1964 for separation.

PIES confirmed that the Veteran served aboard the USS Valley Forge (LPH-8), which was in the official waters of the Republic of Vietnam on May 14, 1962; from June 30, 1962, to July 4, 1962; from June 16, 1964, to June 17, 1964; and from August 5, 1964, to September 28, 1964.  However, the record provides no conclusive proof of in-country service.  Thus, it could not be determined whether the Veteran served in the Republic of Vietnam.

In February 2013, the RO issued a formal finding of a lack of information required to corroborate exposure to Agent Orange in the Republic of Vietnam based on the claims file, including service treatment records (STRs), dental records, service records, and the Veteran's own statement.

A June 2014 formal finding of a lack of information required to corroborate exposure to Agent Orange in the Republic of Vietnam noted that the Joint Services Records Research Center (JSRRC) found no evidence indicating that Navy or Coast Guard ships transported tactical herbicide agents from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicide agents based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  As such, there was not enough evidence to corroborate exposure to herbicide agents.

STRs include November 1960, April 1964, and October 1964 examination reports reflecting normal urinalyses and/or findings of no albumin or sugar in his urine.  They also reflect the Veteran's denial of pain or pressure in the chest and palpitation or pounding heart, and normal clinical evaluations of the heart and endocrine system.

A private treatment record from May 2006 reflects that the Veteran had been receiving treatment for DM for 13 years.  In May 2006, he also had a coronary artery bypass graft (CABG) with a diagnosis of CAD.

In an October 2010 letter, Dr. K.F. stated that the Veteran was his patient for DM and heart disease.  Dr. K.F. also explained that the Veteran was exposed to Agent Orange during the Vietnam War, which "now [had] led to both these life threatening conditions, Diabetes and Heart Disease," before opining that the Veteran's DM and CAD were caused by Agent Orange.

VA treatment records from December 2010 and December 2012 reflect assessments of hypothyroidism.

In his February 2012 claims application, the Veteran stated that his DM began in October 1993, that his heart disease began in April 2006, and that he was exposed to herbicide agents while serving on the USS Valley Forge off the coast of Vietnam from July to September 1964.

A private treatment record from August 2012 reflects an assessment of clinically stable CAD.

A VA treatment record from December 2012 reflects a DM diagnosis since 1993.

In January 2013, the Veteran stated that he was stationed aboard the USS Valley Forge (LPH-8) and was in Vietnam in the summer of 1964 from approximately the middle of August through the middle of October.  He stated that he "did not go ashore at any time," and that they did not anchor to the best of his knowledge.  He noted that they could see the trees on shore at all times from approximately 500 to 700 yards away.

Dr. K.F. provided an October 2013 letter in which he noted that the Veteran was being treated for DM, hypothyroidism, and heart disease.  Dr. K.F. then opined that the Veteran's disorders were a result of his experience in the Vietnam War, specifically exposure to Agent Orange, after which his health had deteriorated.

In March 2014, the Veteran stated that he had no family history of DM, was very active as his age allowed and regularly exercised, ate a healthy diet, did not smoke or drink, and was not obese.  (Notably, records from Dr. K.F. note a 22-year history of smoking.)  He also provided a print-out of "Agent Orange:  Alphabetized Ships List," which includes Valley Forge (LPH-8) and states that it operated as troop transport with helicopters and smaller vessels transporting troops on and off shore from September 1964 to September 1969.

In a separate March 2014 statement, the Veteran noted that he served on two "WestPac" cruises, which were each several months long and that he was exposed to herbicide agents on the second cruise.  He explained that his duties required that he spend time on the shoreline of Vietnam.  He noted that he was a radioman, which required him to work on the island on top of the ship next to the landing deck.  He worked 12-hour shifts, which normally started in the early morning while on the shoreline of Vietnam.  He also reported spending 57 days on the shoreline of Vietnam due to the Gulf of Tonkin incident.  Additionally, he asserted exposure to herbicide agents from aircraft when he was on deck.  Furthermore, he contended exposure from the water used to drink, cook, shower, and do laundry.  Moreover, although he did not remember anchoring, he stated that this could have taken place while he was off-duty and that they "must have anchored at some point though because [they] were so close to shore [they] could see the individual leaves on the trees the whole time [they] were there."  He noted that he went ashore any time he was given the opportunity to go ashore.

In April 2015, A.M., a physician assistant-certified, completed a Heart Conditions Disability Benefits Questionnaire, in which she noted a diagnosis of CAD as of May 2006 when he had a CABG.  No opinion was provided.

Legal Analysis

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claims for DM, CAD, and hypothyroidism.

As an initial matter, the Board finds that the Veteran has current diagnoses of DM, CAD, and hypothyroidism.  A veteran satisfies the current disability requirement if he has such disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, the Board finds that service in Vietnam during the Vietnam Era is not confirmed, and thus exposure to herbicide agents cannot be presumed.  PIES confirmed that the Veteran served aboard the USS Valley Forge, which was in official waters of the Republic of Vietnam for periods of time from on May 14, 1962; from June 30, 1962, to July 4, 1962; from June 16, 1964, to June 17, 1964; and from August 5, 1964, to September 28, 1964.  However, it was not able to provide conclusive proof of in-country service.  Additionally, the USS Valley Forge is listed as a ship that operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore from September 1964 to September 1969.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site.  It also is listed as a ship that temporarily operated on Vietnam's inland waterways, entering the mouth of Hue River during December 1965, which was over a year after the Veteran's service.  Id.  

Here, the Veteran first stated in January 2013 that he did not go ashore at any time while stationed aboard the USS Valley Forge and that they did not anchor to the best of his knowledge.  However, in March 2014, he indicated that anchoring could have taken place while he was off-duty and that he went ashore at every opportunity, though not specifically indicating he went ashore in Vietnam.  Regardless of whether the ship anchored or not, as stated above, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  See VBA Manual M21-1, IV.ii.2.C.3.m.  Additionally, the Veteran has been inconsistent in his statements regarding whether he actually set foot in the Republic of Vietnam; has provided no details or explanations as to when he did, where he went, and what he did; and has provided no corroborating evidence.  Accordingly, the Board finds that the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) do not apply in this case.

Furthermore, there is no credible evidence that the Veteran was actually exposed to herbicide agents during service.  With respect to the Veteran's contention that he was exposed to herbicide agents through contact with contaminated water, the Board notes that while it is "conceivable that some veterans of offshore service incurred exposure under some circumstances due, for example, to airborne drift, groundwater runoff, and the proximity of individual boats to the Vietnam Coast," VA is "not aware of any valid scientific evidence showing that individuals who served in the waters offshore of the Republic of Vietnam or in other locations were subject to the same risk of herbicide exposure as those who served within the geographic land boundaries of the Republic of Vietnam."  69 Fed. Reg. 44,614, 44,620 (July 27, 2004); 73 Fed. Reg. 20,566, 20,568 (April 16, 2008); Haas, 525 F.3d at 1182-83.  Additionally, the JSRRC reviewed numerous official military documents, ship logs and other sources of information pertaining to Navy and Coast Guard ships and the use of tactical herbicide agents in the Vietnam era, and found no evidence that those ships transported tactical herbicides to the Republic of Vietnam or that ships operating off the coasts of Vietnam used, stored, tested, or transported herbicides.

The Board finds that the Veteran's assertions that he was exposed to herbicide agents have no probative value, especially given their speculative and contradictory nature.  While the Veteran is competent to describe an observable event such as having portholes open or using water, there is no evidence showing that the Veteran has the expertise to determine if the water used was in fact contaminated, nor has he provided any scientific or other reports which speak to this assertion.  The Veteran is also not competent to state that any aircraft with which he came into contact onboard the USS Valley Forge was contaminated with herbicide agents.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims (Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Therefore, the Board finds that there is no competent evidence of record showing that the Veteran was in fact exposed to herbicide agents.

Accordingly, because the Veteran is not presumed to have been exposed to herbicide agents during service in Vietnam, and because there is no credible evidence of actual exposure to herbicide agents, the Board finds that the Veteran was not exposed to herbicide agents during his military service.

Additionally, STRs do not reflect any complaint, treatment, or diagnosis of DM, CAD, or hypothyroidism during service, and the Veteran does not assert otherwise.  In fact, the Veteran consistently had normal urinalysis results, and had normal clinical evaluations of the heart and endocrine systems during service.

Furthermore, the evidence demonstrates that the Veteran was first diagnosed with DM in 1993, 29 years after separation from service, and CAD in 2006, 42 years after service.  The evidence also reflects that the first indication of any kind of treatment or diagnosis of hypothyroidism was in December 2010, 46 years after separation from service.  As such, the evidence does not indicate that they manifested within one year from separation of service or resulted in chronic or continuous symptomatology.

Finally, the Board acknowledges Dr. K.F.'s opinion that the Veteran's DM, hypothyroidism, and CAD were a result of the Veteran's service in the Vietnam War, specifically exposure to herbicide agents.  However, there is no indication that Dr. K.F. reviewed the Veteran's claims file for himself or relied on any evidence besides the Veteran's statements of exposure to herbicide agents in order to come to his decision.  In fact, there is no rationale provided to explain his positive opinion.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Accordingly, Dr. K.F.'s opinion has very little probative value, if any.  As such, there is no competent and probative evidence of a nexus directly relating the Veteran's current DM, CAD, or hypothyroidism to service.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for DM, CAD, hypothyroidism.  Moreover, as the Veteran seeks service connection for a disability manifested by numbness and foot tingling as secondary to his DM, which is not service-connected, and the record does not otherwise raise his entitlement to service connection on a direct basis, that claim is also denied.  See August 2012 Statement; 38 C.F.R. § 3.310.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for DM, to include as secondary to exposure to herbicide agents, is denied.

Entitlement to service connection for CAD, to include as secondary to exposure to herbicide agents, is denied.

Entitlement to service connection for a thyroid disorder is denied.

Entitlement to secondary service connection for a disability manifested by tingling and numbness of the bilateral lower extremities is denied.
REMAND

Regarding the bilateral eye claim, a July 2012 VA treatment record reflects the Veteran's complaint and assessment of subnormal vision.  However, there is no determination of an actual diagnosis or etiology regarding this subnormal vision, specifically whether it is related to service, to include foreign bodies in his left eye and left eye irritation noted therein.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed bilateral eye disorder, to include subnormal vision.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

* The Veteran's STRs, including his November 1960, April 1964, and October 1964 examination reports reflecting the Veteran's denials of eye trouble; normal clinical evaluations of the eyes, pupils, and ocular motility; and/or normal ophthalmoscopic evaluations.

* August 1963 STRs reflecting the removal of a piece of sand from beneath the Veteran's left upper lid.

* A November 1963 STR reflecting the Veteran's complaint of left eye irritation.

* Private treatment records from April 2006, August 2009, October 2010, and January 2011 reflecting normal physical examination of the eyes.

* A VA treatment record from July 2012 reflecting the Veteran's complaint and assessment of subnormal vision.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

a)  Clarify the current diagnoses, if any, involving the Veteran's claimed bilateral eye disorder.

b)  FOR EACH current diagnosis, please opine as to whether it at least as likely as not (50 percent or greater probably) that such diagnosis had its onset during active service or is otherwise related to service, to include the August 1963 and November 1963 left eye complaints therein.  In doing so, reconcile the opinion with all evidence of record, to include the STRs.

A complete rationale should be provided for any opinion provided.
4. Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


